        Case 3:19-cr-03400-AJB Document 1 Filed 09/04/19 PageID.1 Page 1 of 3



 1

 2

 3

 4                                                                   FI
                                                                      LED
 5                                                                  Sep 04 2019
 6                                                              CLERK,U. S.DI    STRI
                                                                                    CTCOURT
                                                             SOUTHERN DI STRI    CTOFCALI
                                                                                        FORNIA
                                                            BY         s/ nataliep       DEPUTY
 7

 8                            UNITED STATES DISTRICT COURT

 9                          SOUTHERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                   Case No.        '19 CR3400 AJB
12               Plaintiff,                      I N F O R MA T I O N

13         V.                                    Title 21, U.S.C., Sec. 846,
                                                 8 41 (a) ( 1) and ( b) ( 1) ( E) -
14   MICHAEL COULBOURN,                          Conspiracy to Distribute a
                                                 Controlled Substance; Title 21,
15               Defendant.                      U.S.C., Sec. 853(a) - Criminal
                                                 Forfeiture
16

17        The United States Attorney charges:
18                                           COUNT 1
19        From on or about 2015 to on or about March 2, 2019, in the Southern
20   District of California and elsewhere, the defendant, Michael Coulbourn,
21   did knowingly and intentionally conspire, combine, confederate and agree
22   with others known and unknown to distribute ketamine,                        a Schedule III
23   controlled substance,     in violation of Title 21,                United States Code,
24   Section 841 (a) (1) and (b) (1) (E) .
25
          All in violation of Title 21, United States Code, Section 846.
26

27

28
       Case 3:19-cr-03400-AJB Document 1 Filed 09/04/19 PageID.2 Page 2 of 3



 1                                     FORFEITURE ALLEGATION

 2        1.     The allegation contained in Count 1 above is realleged and by

 3   its reference fully incorporated herein for the purpose of alleging
 4   forfeiture to the United States of America pursuant to the provisions

 5   of Title 21, United States Code, Section 853.
 6        2.     As a result of the commission of the felony offense alleged

 7   in Count 1 of       this   Information,         said violation being punishable by

 8   imprisonment for more than one year,                 and pursuant to Title 21, United
 9   States    Code,     Sections 853(a) (1)         and     853(a) (2),    defendant   MICHAEL

10   COULBOURN shall, upon conviction, forfeit to the United States all his

11   right, title and interest in any and all property constituting or derived

12   from any proceeds he obtained, directly or indirectly, as the result of
13   the offense, and any and all property used or intended to be used in any

14   manner    or part    to    commit    and   to       facilitate   the   commission of    the

15   violation alleged in this Information.
16        3.     If    any of    the     above-described       forfeitable    property,     as   a

17   result of any act or omission of the defendants:

18               a.     cannot be located upon the exercise of due diligence;

19               b.     has been transferred or sold to,                or deposited with,       a

2 o third party;

21               c.     has been placed beyond the jurisdiction of the Court;

22               d.     has been substantially diminished in value; or
23               e.     has been commingled with other property which cannot be

24   subdivided without difficulty;
25   it is the intent of the United States,                   pursuant to Title 21,       United

26   States Code, Section 853(p), to seek forfeiture of any other property

27   of the defendants up to the value of the said property listed above as

28   being subject to forfeiture.
                                                     2
     Case 3:19-cr-03400-AJB Document 1 Filed 09/04/19 PageID.3 Page 3 of 3



 1     All in violation of Title 21, United States Code, Section 853.

 2

 3     DATED:        ~      /),   2019.
                                                ROBERTS. BREWER, JR.
 4                                              United States Attorney

 5

 6
                                                 ~4?-
                                                ROBERT CIAFFA
                                                Assistant U.S. Attorney
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          3
